Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 01/26/2021; and IDS filed on 10/27/2020.
Claims 1, 3-4 have been amended.
Claims 1-17 are pending in the instant application.
Claims 10-14 and 17 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,321,848; 10,421,776; and 10,588,957 Although the claims at issue are not identical, they are not patentably distinct from each 
The difference between instant application and the patented claims is that the patent claims include additional limitations.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of 

Claims 1-7, 9, 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/328.061; and 16/332,716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications recite a method of producing a biopharmaceutical drug product comprising a biomolecule of interest, the method comprising: (a) a first phase of preparing a drug substance of the biomolecule of interest, said first phase comprising at least one processing step selected from (a1) harvesting, (a2) purification, (a3) re-buffering, and (a4) enrichment, wherein said at least one processing step in this first phase is carried out in the presence of a composition comprising at least three amino acids, wherein the combination of said at least three amino acids provides at least one positively charged functional group, at least one anti-oxidative functional group, at least one osmolytic function, and at least one buffering function; and (b) a second phase of further processing the drug substance prepared in (a) to obtain a biopharmaceutical drug product, said second phase comprising at least one processing step selected from (b1) re-buffering, (b2) freezing, (b3) thawing, and (b4) filling; wherein said at least one processing step in this second phase is carried out in the presence of a composition comprising (i) at least three amino acids, wherein the combination of said at least three amino acids provides at least one positively charged functional group, at least one anti-oxidative functional group, at least one osmolytic 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORRE et al (WO 2015/140751).
	MORRE teaches solubilization and nanofiltration of pharmaceutical protein composition in a specific formulation buffer (see pg. 1, line 9-10) to remove aggregates (see pg. 1, line 8) collected during the capture step from cell culture (see pg. 13, line 17-30; and pg. 38, line 26), which reads on (a1) harvesting, by filtering (see pg. 8, line 21; pg. 40, line 1-2) and concentrated (see pg. 39, line 1), which reads on at least (a2) .

Claim(s) 1-3, 6, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHOLZ et al (WO 2015/059284).
	SCHOLZ teaches a method for stabilizing and protecting vaccine (see abstract) comprising of: mixing antigens with a solution of at least three amino acids and sugar (see abstract; and pg. 1, line 9-11), wherein the antigens can be proteins (see pg. 4, line 15), the amino acids can be arginine, glycine, histidine, alanine, glutamate, lysine and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MORRE et al (WO 2015/140751) in view of ALLAN et al (US 2008/0071063).
	As discussed above, MORRE teaches solubilization and nanofiltration of pharmaceutical protein composition in a specific formulation buffer (see pg. 1, line 9-10) to remove aggregates (see pg. 1, line 8) collected during the capture step from cell culture (see pg. 13, line 17-30; and pg. 38, line 26), which reads on (a1) harvesting, by filtering (see pg. 8, line 21; pg. 40, line 1-2), which reads on at least (a2) enrichment, wherein the buffer solution comprised of at least of three amino acids, such as arginine, glutamic acid,  histidine, and glycine (see pg. 40, line 13-14; pg. 39, line 25-29); a sugar, such as trehalose (see pg. 40, line 14) and polysorbate 80 (see pg. 40, line 15, which is a surfactant, wherein arginine has positively charged functional groups and buffering function (see Applicant’s specification at [0039] and [0042])), glutamic acid has osmolytic function (see Applicant’s specification at [0040]), and histidine has positively charged functional groups, anti-oxidative functional group, and buffering function (see Applicant’s 
MORRE does not teach a desired final protein concentration of 100-500mL.
ALLAN teaches the prior art had known of making protein formulations (see title) comprising of trehalose, polysorbate 80, and histidine (see claim 19) and other amino acids (see [0076]) with protein concentration of 200 mg/ml (see [0097]). Additional disclosures include: carbohydrates, such as trehalose, are viscosity enhancing agents and stabilizers (see [0072]-[0073]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a protein concentration of 200mg/ml. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide a stock concentration for ease of storing higher amount, and reasonably would have expected success because stock concentrations are well known in the prior art.
The references do not specifically teach adding the ingredients in the amounts or viscosity as claimed by Applicant.  The amount of a specific ingredient and viscosity in a composition is clearly a result effective parameter that a person of ordinary skill in the art .

Claims 1-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHOLZ et al (WO 2015/059284) in view of ALLAN et al (US 2008/0071063).
	As discussed above, SCHOLZ teaches a method for stabilizing and protecting vaccine (see abstract) comprising of: mixing antigens with a solution of at least three amino acids and sugar (see abstract; and pg. 1, line 9-11), wherein the antigens can be proteins (see pg. 4, line 15), the amino acids can be arginine, glycine, histidine, alanine, glutamate, lysine and tryptophan (see pg. 19, line 4-5; and claim 4), which has all the inherent functions as recited by Applicant (see Applicant’s specification at [0039]-[0042]), and the solution is water (see pg. 5, line 1-2), wherein the (poly)peptides are harvested from culture medium (see pg. 16, line 28-29), which reads on (a1) harvesting; and drying the mixture (see abstract), such as freeze drying (see pg. 1, line 38; and claim 13), which reads on freezing. Additional disclosures include: reconstitution with water (see pg. 9, line 15; pg. 32, line 30-31); polysorbate 80 (see pg. 29, line 11), which reads on surfactants; packed in glass vials (see pg. 31, line 12), which reads on filling; aggregates in solution 
SCHOLZ does not teach a desired final protein concentration of 100-500mL.
ALLAN teaches the prior art had known of making protein formulations (see title) comprising of trehalose, polysorbate 80, and histidine (see claim 19) and other amino acids (see [0076]) with protein concentration of 200 mg/ml (see [0097]). Additional disclosures include: carbohydrates, such as trehalose, are viscosity enhancing agents and stabilizers (see [0072]-[0073]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a protein concentration of 200mg/ml. The person of ordinary skill in the art would have been motivated to make those modifications, because it would provide a stock concentration for ease of storing higher amount, and reasonably would have expected success because stock concentrations are well known in the prior art.
The references do not specifically teach adding the ingredients in the amounts or viscosity as claimed by Applicant.  The amount of a specific ingredient and viscosity in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the .

Response to Arguments
	Applicant argues that the claims of U.S. Patents '848 and '776 are directed to a method for inhibiting the unfolding of a polypeptide during drying and/or inducing refolding of a polypeptide after drying. The claims of U.S. Patent '957 are directed to producing stabilized vaccines. The claimed methods of Patents '848, '776, and '957 produce a dry product. In contrast, the claims of the present application are directed to a method of producing a liquid biopharmaceutical drug product. The steps recited in the methods of the patents and the present application are different since they produce products in different forms. Moreover, the steps recited in the methods of the patents and present application are for achieving different goals. Accordingly, the claims of the patents and the present application are directed to patentably distinct subject matter.
	The Examiner finds this argument unpersuasive, because the patents recite the same active steps as claimed by Applicant, such as harvesting and freezing; and using the same ingredients.
	Applicant argues that Morre does not teach or suggest each of the features of claim 1. Therefore, Morre does not anticipate claim 1. Morre describes a method of preparing a pharmaceutical composition comprising a protein and having a reduced amount of protein aggregates. Morre, abstract. As acknowledged by the Office, the method of Morre 
The term "enrichment", as used herein, relates to the increase of concentration(s) of the respective molecule(s) (e.g. the biomolecule, the bulk substance or the biopharmaceutical drug substance or drug product, depending on the stage of manufacturing). Preferably, the concentration is increased to levels that correspond to the final concentration and dosage at which the respective, enriched product is to be used. Specification, page 9, last full paragraph. Consequently, Morre does not disclose at least this element of claim 1.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, MORRE teaches filtering and concentrating, which reads on enrichment. Additionally, MORRE teaches harvesting form culture medium.
	Applicant argues that in contrast to the method of Morre, the claimed method stabilizes the biomolecules in the biopharmaceutical composition throughout the entire preparation process, i.e. while carrying out each specific processing step of the claimed method. Thus, Morre also does not teach or suggest "wherein said processing step in this first phase is carried out in the presence of a composition comprising at least three amino acids," as recited in claim 1.
	The Examiner finds this argument unpersuasive, because MORRE teaches harvesting from cell medium, which would have all amino acids.

	The Examiner finds this argument unpersuasive, because as admitted by Applicant, freeze-drying is conducted at low temperature and has frozen water.
	Applicant argues that Scholz describes a method for producing stabilized vaccines comprising mixing antigens with a solution comprising chitosan, three different amino acids, and/or at least one dipepetide or tripeptide and a sugar, and drying the mixture. However, the Office has not shown that Scholz teaches or suggests a method comprising "(a) a first phase of preparing a drug substance ... comprising at least one processing step selected from (a1) harvesting and (a2) enrichment ... ," as recited in claim 1. The term "enrichment" is defined in the present specification. The term "enrichment", as used herein, relates to the increase of concentration(s) of the respective molecule(s) (e.g. the biomolecule, the bulk substance or the biopharmaceutical drug substance or drug product, depending on the stage of manufacturing). Preferably, the concentration is increased to levels that correspond to the final concentration and dosage at which the respective, enriched product is to be used. Specification, page 9, last full paragraph. Consequently, Scholz does not disclose at least this element of claim 1.
	The Examiner finds this argument unpersuasive, because SCHOLZ teaches harvesting from culture medium.

	The Examiner finds this argument unpersuasive, because SCHOLZ teaches harvesting from cell medium, which would have all amino acids.
	Applicant argues that the Office alleges that Scholz teaches freeze-drying and that freeze-drying is the same as freezing. Applicant respectfully submits that freeze-drying is a low temperature dehydration process that involves removing frozen water in a composition by sublimation. Applicant respectfully submits that "freeze-drying" is not the same as "freezing."
The Examiner finds this argument unpersuasive, because as admitted by Applicant, freeze-drying is conducted at low temperature and has frozen water.
Applicant argues that Applicant surprisingly found that stabilizing the biomolecules at the early stages of preparation improved product quality and stability throughout the entire preparation/manufacturing process, storage, and administration. Id., Examples 1-8. Furthermore, the claimed method significantly reduced protein aggregation. Id., page 21 (fourth paragraph) and Examples, (Examples 5-7, 8, and 9). Additionally, as explained by the specification and demonstrated by the Examples, Applicant surprisingly found that the presence of a small number of amino acids, for example, three, is especially advantageous because this small number of amino acids will not interfere with the 
The Examiner finds this argument unpersuasive, because Applicant’s claims are so broad that there are 102 rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618